J. JONES, Justice,
dissenting.
I am unable to join in the Court’s opinion. While I agree with Justice Sehroeder’s characterization of Albertson’s5 rather egregious conduct, my dissent is more narrowly focused to the issue of whether Bringman sought to obtain unemployment benefits by willfully making a false statement or willfully failing to report a material fact. Bringman had three alternatives to select on the Department of Labor’s (DOL) on-line claim form: (1) quit; (2) terminated/discharged; ' or (3) lay off due to lack of work. Under the particular facts of this ease, his selection of any of the three would have been justified and, importantly, Bringman was clearly eligible for unemployment benefits. Therefore, I would hold as a matter of law that Bringman did not willfully make a false statement or willfully fail to report a material fact in order to obtain benefits.
The Commission based its decision that Bringman was “eligible for benefits” on the finding that he “voluntarily quit” his job with good cause connected to the employment. A superficial reading of the record might support the conclusion that Bringman “quit” his job, since he did submit a resignation, but the finding that he quit “voluntarily” is unsupported by the record and in conflict with the Commission’s finding that Bringman quit for good cause. Indeed, the Commission itself noted that “IDAPA 09.01.30.450.03 provides that ‘good cause’ is established when the claimant demonstrates that his or her real, substantial, and compelling circumstances would have forced a ‘reasonable person’ to quit.” When a person is “forced” to quit, it can hardly be said that he quit voluntarily.6 Nevertheless, since Bringman sub*85mitted a forced resignation, he could have justifiably selected the “quit” alternative.
However, as the Commission observed in its decision, Bringman contended “that he was constructively discharged because Employer forced him to quit.” The Commission failed to address this contention or to cite any authority on the issue of constructive discharge. The closest the Commission came to acknowledging the contention is observing that “Claimant failed to sufficiently show words or actions by Employer that would logically lead a prudent employee to believe that his or her employment was terminated.” If this is intended as a formulation of the constructive discharge theory, it is incorrect. It appears to assume that an employee is constructively discharged when he believes that the employer intends to fire him. The correct theory of constructive discharge is that the employee quits because the employer has imposed unendurable working conditions. Waterman v. Nationwide Mut. Ins. Co., 146 Idaho 667, 672, 201 P.3d 640, 645 (2009). This Court has stated the theory in two fairly similar fashions. In Waterman, we said:
Under the constructive discharge doctrine, an employee’s reasonable decision to resign because of unendurable working conditions is assimilated to a formal discharge for remedial purposes. The inquiry is objective: Did working conditions become so intolerable that a reasonable person in the employee’s position would have felt compelled to resign?
Id. In O’Dell v. Basabe, we stated that constructive discharge is “defined as ‘harassment, intimidation, coercion, or other aggravating conduct that renders working conditions intolerable’ and that ‘a reasonable person would terminate the relationship under similar circumstances.’ ” 119 Idaho 796, 817, 810 P.2d 1082, 1103 (1991).
There is obviously a good deal of overlap between quitting for good cause and being constructively discharged. With regard to the former, this Court has stated:
Whether “good cause” is present depends upon whether a reasonable person would consider the circumstances resulting in the claimant’s unemployment to be real, substantial, and compelling____[T]he circumstances which compel the decision to leave employment must be real, not imaginary, substantial, not trifling, and reasonable, not whimsical; there must be some compulsion produced by extraneous and necessitous circumstances. The standard of what constitutes good cause is the standard of reasonableness as applied to the average man or woman.
Schafer v. Ada County Assessor, 111 Idaho 870, 871, 728 P.2d 394, 395 (1986) (emphasis in original).. Presumably, a person who is constructively discharged also quits with good cause but the reverse is likely not true. Not all quits for good cause amount to constructive discharges. For a constructively discharged person to determine whether to report “quit” or “discharged” is not an easy task.
The Commission’s decision looked only at the issue of whether Bringman quit for good cause and did not consider whether the good cause might have amounted to a constructive discharge. The Commission based its determination of good cause on the following findings:
(1) Bringman declined to accept a cheek from a customer who “did not have proper identification.” In doing so, Bringman was strictly following company policy which stated that compliance “is imperative. Associates may not, based upon perceptions of ability to pay or any other reason deviate from the stated company policy.”
*86(2) The customer complained and Bring-man received a write-up that “instructed Claimant to follow Employer’s policy and procedure and noted Claimant ¿splayed poor leadership skills during the incident.”
(3) “The record lacks any evidence of Claimant’s ‘poor leadership skills’ ”... and “there is no evidence that he exhibited ‘poor leadership skills.’ ”
(4) After receiving the write-up, Bringman “was suspended for three weeks and did not work.” Thereafter he met with an Albertson’s representative, who presented him with “only two options: either resign or be demoted.” The demotion would reduce “his yearly wages by at least $20,000” and he would become an hourly, rather than a salaried, employee.
(5) “Claimant testified that he may not receive many hours with the demotion.” The Employer “did not contest the significant wage reduction or Claimant’s concerns about the number of hours available.”
(6) “[T]he record lacks competent evidence that Employer’s offer of the demotion was due to Claimant’s conduct. Therefore, Employer’s offer of a demotion is more akin to a unilateral change in employment and the offer of continued employment ... was not suitable.”
(7) Bringman chose the resignation option, which included Albertson’s agreement that it would not contest his claim for unemployment benefits.
The foregoing conduct on the part of Albertson’s certainly presents a colorable claim for constructive discharge. Bringman was given the choice of resigning or taking “unsuitable work.” In reality, Bringman was given three choices — take the demotion with its nearly 50% reduction in pay, submit a forced resignation, or be terminated — because implicit in Albertson’s offer was that if Bringman chose neither resignation nor demotion, he would be outright fired. This came about because he strictly followed the company’s check cashing policy. For doing so, Bringman was rewarded with a phony write-up claiming he displayed poor leadership skills and suspended for three weeks without work. This claimant, who had served his country for two tours in Iraq, certainly had the right to expect that his organization would back him up for following its checking cashing orders. Instead, Albert-son’s subjected him to unwarranted discipline and unsupported criticism of his leadership skills for doing what he was supposed to do. In essence, Bringman was betrayed by his employer — essentially shot in the back for observing company policy — and then insulted and essentially forced to quit. Welcome home, soldier.
It is difficult to see how a reasonable and self-respecting person in Bringman’s position would not have felt compelled to resign because of Albertson’s misconduct. As noted above, constructive discharge is “assimilated to a formal discharge for remedial purposes.” Waterman, 146 Idaho at 672, 201 P.3d at 645. Had Bringman chosen the terminated/discharged alternative on the on-line application form, he would have been justified under these facts. The Commission erred in failing to consider his contention that he was constructively discharged.
The option Bringman did select — layoff due to lack of work — is equally supported by the record. In its decision, the Commission acknowledged that “Claimant asserts that he was laid off due to a lack of suitable employment.” In this regard, the Commission found:
(1) Albertson’s “offer of continued employment ... was not suitable.”
(2) “Employer’s offer of continued employment at a substantially lower wage was not suitable work for Claimant under the facts contained in this record.”
(3) “[T]he job [offered by Albertson’s] was not suitable for Claimant.”
(4) “Claimant is eligible for [unemployment] benefits.”7
*87The Court cites Meyer v. Skyline Mobile Homes, 99 Idaho 754, 589 P.2d 89 (1979) in upholding the Commission’s decision that Bringman acted improperly in choosing the lack of work alternative. However, examination of what the Court did in Meyer casts a somewhat different light on the matter. In Meyer, the Court reversed a determination by the Commission that the claimant willfully withheld a material fact in order to obtain unemployment benefits. Id. at 759-60, 589 P.2d at 94-95. After having been laid off by Skyline and receiving unemployment benefits for four or five months, Meyer was offered a new position by Skyline. However, in his weekly certification form for receiving continuing ■ benefits he “answered ‘no’ to the question, ‘Were you offered any work during the week ... which you refused?’ ” Id. at 756, 589 P.2d at 91. Despite Meyer’s contention that he had given the “no” response to the question on the weekly certification form “because he understood the question to ask only whether he had refused an offer of suitable work,” he was denied unemployment benefits for willfully withholding a material fact to obtain the benefits. Id. This Court upheld the Commission’s determination that Meyer failed to report a material fact (Id. at 760, 589 P.2d at 95), but reversed the Commission’s determination that he had “willfully failed to report” his refusal of the job offer, remanding the case for reconsideration. Id. at 762, 589 P.2d at 87. In doing so the Court observed: “Meyer maintained throughout his testimony that he understood the question on the weekly certification form to ask whether he had refused an offer of suitable work.” Id. at 760, 589 P.2d at 95 (emphasis in original). Similarly, in this case, Bringman asserted that he had chosen the “lack of work” alternative because it was not suitable work. Indeed, the Commission specifically found that the demotion offered by Albertson’s was not “suitable” work. Thus, he had reasonable grounds for selecting the lack of work alternative.
I would hold, under the particular facts of this case, that Bringman would have been justified in choosing any of the three alternatives on the on-line claim form. But, assuming that Bringman inappropriately chose the lack of work alternative, I would hold that he did not act willfully in doing so. Idaho Code § 72-1366(12) provides that a claimant shall not be entitled to benefits “if it is determined that he has willfully made a false statement or willfully failed to report a material fact in order to obtain benefits.” It should first be noted that the Commission’s decision essentially overlooks the “or” in this language. The Commission begins its consideration of the issue under the heading “Willful Failure to Report Material Facts.” It then notes, DOL “determined ... that Claimant willfully made a false statement in order to obtain unemployment insurance benefits.” The Commission goes on to state that “the crux of this matter is determining whether Claimant’s false statement was willful.” The Commission also says, “Claimant received benefits for the weeks at issue because he did not disclose all of the material information relevant to determining his eligibility____ As concluded above, Claimant’s false statement was willful.” The Commission states in its legal conclusions that “Claimant willfully made a false statement or willfully failed to report a material fact for the purpose of obtaining unemployment benefits.” The statute provides two separate grounds for denying a claimant unemployment benefits— willfully making a false statement or willfully failing to report a material fact. I.C. § 72-1366(12) These two grounds are separated by an “or.” It isn’t clear :in this case whether the Commission understood the distinction, nor is it clear as to the particular ground upon which the Commission ultimately based its decision.
When he filled out his application form, Bringman was well aware that Albertson’s would not contest his application and that he would likely receive unemployment benefits. And, indeed, the Commission determined that he was eligible for benefits. Given the facts that he had justification for selecting any of the three available alternatives, that he knew he was likely to get them, and that he was being forced out on specious grounds, it is certainly understandable that Bringman *88would select the alternative that would do the least harm on his -work record.8 He was given the unappetizing choice of being demoted with a 50% reduction in pay, being forced to resign, or, failing either of those, being fired. It would be hard to explain to a prospective employer that you were demoted or fired for following your former employer’s explicit policy regarding acceptance of checks.
The dilemma intensifies for a person with Bringman’s background — two tours of duty with the U.S. armed forces in Iraq. If such a person selects the firing option on the application, it brings up the unfounded stigma of dereliction of duty, conduct unbecoming, and the like. If one selects the quit option it' is counter to the entire philosophy of the armed services. American military personnel are not quitters. Bringman was essentially forced to quit for doing what his orders at Albertsons required him to do — not the best way to thank one who has served his country and to introduce him to the civilian workforce.
The bottom line is that Bringman was placed in a multi-faceted dilemma in a situation where whatever he chose would still result in him receiving unemployment'compensation benefits. There was no willful design on his part to misrepresent his status in order to obtain benefits to which he was not entitled. He was going to get benefits in any event. He was not the one who placed himself in that unfortunate situation. He may have wanted to get benefits through the choice that did the least damage to his reputation — having no suitable work available, rather than being known as a quitter or person who was demoted or fired.
Smith v. State, Dept. of Employment, 107 Idaho 625, 627, 691 P.2d 1240, 1242 (1984) presented a somewhat analogous situation. The employee, Smith, failed to report hours that he had worked but for which he did not expect to be paid. Id. This Court agreed with the Industrial Commission’s determination that Smith failed to report a material fact but then said:
The next question is whether such failure was willful. There is no question but that the claimant’s action was knowingly done; that is, his omission of the extra hours worked was not inadvertent, but it was not “knowing” in the sense that he understood the necessity for reporting that particular fact.
Id. The Court noted that Smith felt he need not report the extra hours since he was receiving no compensation for them. Id. Citing Meyer (99 Idaho at 761, 589 P.2d at 96), the Court stated that “Idaho case law indicate[s] that ‘willful’ implies a conscious wrong____ To interpret the willful requirement in I.C. § 72-1366[12] otherwise, would create a type of constructive knowledge.” Id. at 628, 691 P.2d at 1243 (emphasis added). The Court then reversed the Industrial Commission’s holding “that claimant willfully failed to report a material fact in order to obtain unemployment insurance benefits, as being based upon the [Commission’s] erroneous interpretation of ‘willful.’ ” Id. Here, even if Bringman chose the incorrect reason for his employment termination, it was not willfully done to obtain benefits to which he was not entitled.
I would hold that the Commission erred in failing to consider whether Bringman was constructively discharged, in finding that he voluntarily quit, in failing to specify how he violated the provisions of I.C. § 72-1366(12), and in determining that he was precluded from receiving unemployment benefits under the provisions of that statute. I would hold, as a matter of law, that Bringman did not commit a “conscious wrong” in order to obtain unemployment insurance benefits. Each of the available three alternatives on the claim form were reasonable choices for Bringman under the facts of this ease and he was unquestionably eligible for receipt of un*89employment benefits. Therefore, I would reverse the Commission’s decision.

. It should be noted that when Bringman’s employment relationship with Albertsons was severed, that company was under the ownership of SuperValu rather than the current owner. While this fact has no bearing on the outcome, it does correctly identify the entity responsible for the wrongful conduct.


. Although the Commission did not specify which type of willful act it found Bringman to have committed, it discounted his testimony that *85he did not believe he quit his employment because he admitted he was presented with the option of continuing with a demotion. The Commission then finds that "[t]he decision to separate his employment relationship was solely Claimant’s. Claimant chose to leave his employment even though additional work was available.” Again, this is directly contrary to the Commission’s finding that Bringman established "good cause” demonstrating that his "real, substantial, and compelling circumstances would have forced a ‘reasonable person' to quit.” Bringman’s decision to separate from Albertson’s could not have been "solely” his, if he was forced to quit.


. Not only did the Commission determine that Bringman was eligible for unemployment benefits, it determined that ‘‘[s]ince Claimant voluntarily left his employment for good cause connected with the employment, Employer’s account is chargeable for experience rating purposes.” *87In other words, his termination counted against Albertson's unemployment insurance rating as if Bringman was entitled to retain the benefits paid to him.


. While both federal and state law prohibit the disclosure of DOL records themselves, a'person applying for employment is routinely required to hpnestly disclose the circumstances of his or her separation from prior employment positions. Indeed, Bringman testified that this was of concern to him. And, having handled quite a number of employment cases for both sides while I was in private practice, it became clear that the confidentiality requirements were loosely observed by combatants on both sides. What one places on his or her work record or resume must therefore be accurate or consequences may ensue.